FILED
                            NOT FOR PUBLICATION                               SEP 07 2011

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ENVER KARAFILI,                                  No. 09-55388

              Petitioner - Appellant,            D.C. No. 3:07-cv-01372-BEN-
                                                 NLS
  v.

JAMES E. TILTON, Warden and                      MEMORANDUM*
EDMUND G. BROWN, Jr., Attorney
General of the State of California,

              Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 2, 2011**
                              Pasadena, California

Before: ALARCÓN, O’SCANNLAIN, and SILVERMAN, Circuit Judges.

       Enver Karafili appeals the district court’s dismissal of his 28 U.S.C. § 2254

habeas petition as untimely pursuant to 28 U.S.C. § 2244(d)(1). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err in finding that Karafili’s mental condition was

not so severe that he was unable to file a timely federal petition. See Bills v. Clark,

628 F.3d 1092, 1099-1100 (9th Cir. 2010). As for Karafili’s limited English skills,

the record does not establish that he requested and was unable to obtain a translator

or that it was his limited English skills that caused him to file an untimely federal

petition. Cf. Mendoza v. Carey, 449 F.3d 1065, 1071 (9th Cir. 2006). Equitable

tolling was correctly denied.

      We decline to certify the uncertified issues raised by Karafili.

      AFFIRMED.




                                           2